Citation Nr: 0715216	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  00-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD), in excess of 30 percent for 
the period from April 30, 1998, to July 19, 1999, and in 
excess of 50 percent for the period from July 20, 1999, to 
December 1, 2002.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  When this case was before the Board in June 2004, 
the appeal was granted in part and remanded in part.  


FINDING OF FACT

From April 30, 1998, to December 1, 2002, the veteran's PTSD 
was manifested by occupational and social impairment that 
most nearly approximates reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  For the period from April 30, 1998, to July 19, 1999, the 
criteria for a disability rating of 50 percent for PTSD were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  For the period from April 30, 1998, to December 1, 2002, 
the criteria for a disability rating higher than 50 percent 
for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for his service-connected PTSD.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.  




The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was initially 
adjudicated before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession and notice concerning the effective-date 
element of the claim, by letter mailed in November 2004.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
January 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
is apparently in receipt of Social Security Administration 
(SSA) disability benefits, and the RO has attempted to obtain 
records associated with that award.  However, the RO received 
notice in February 2002 from SSA that they had searched for 
the veteran's file and were unable to locate it or any 
medical records associated with it.  The Board believes that 
the duty to assist has been met, and there is no reasonable 
possibility that a further attempt would result in additional 
pertinent evidence.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

A 30 percent rating is authorized for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).




Analysis

The veteran's PTSD is currently rated as 30 percent disabling 
from April 30, 1998, to July 19, 1999, and  50 percent 
disabling from July 20, 1999, to December 1, 2002.  

The Board finds initially that during the period from April 
30, 1998, to July 19, 1999, the social and occupational 
impairment from the veteran's PTSD was consistent with the 
reduced reliability and productivity required for a 50 
percent rating.  The Board concludes that an increased rating 
of 50 percent is therefore warranted from April 30, 1998, to 
July 19, 1999.

The Board bases this decision primarily on findings on the 
May 1999 VA examination and the examiner's assignment of a 
Global Assessment of Functioning (GAF) score of 55.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

The Board also notes that throughout the period on appeal, 
the veteran has endorsed suicidal thinking to some degree.  
Suicidal ideation is a symptom included in the criteria for a 
70 percent rating.  The May 1999 VA examiner noted that the 
veteran has thought about suicide chronically for many years, 
but these thoughts have increased somewhat in the past three 
years.  The May 1999 examiner also noted that the veteran 
stays angry "all the time."  The veteran states that he is 
generally angry and not directed at any specific individual 
or event.  The Board believes that this constant anger is 
reflective of disturbances of motivation and mood, one of the 
criteria for a 50 percent rating.  

Having found that at least a 50 percent rating is appropriate 
for the entire period, the Board will now proceed to a common 
discussion with respect to entitlement to a rating higher 
than 50 percent.  

With the exception of the suicidal ideation discussed below, 
there is no suggestion in the medical evidence of 
symptomatology associated with a rating in excess of 50 
percent.  These criteria include obsessional rituals which 
interfere with routine activities, and. impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  The May 1999 VA examination report shows that the 
veteran denied any obsessive/compulsive disorder symptoms.  
While the May 1999 examiner reported that the veteran was 
generally angry, he stated that this anger was not directed 
at any specific individual or event, and he did not describe 
episodes of violence.  

There is also no evidence consistent with spatial 
disorientation.  The October 2001 VA examiner found that this 
was not an issue with the veteran.  An April 2000 opinion by 
the veteran's private physician shows that the veteran was 
correctly oriented.  The October 2001 VA examiner also found 
that neglect of personal appearance and hygiene was not an 
issue with the veteran.  VA outpatient treatment reports in 
1998 and 1999 consistently show good hygiene and grooming.  
The May 1999 VA examiner found the veteran to be dressed 
within normal limits and well.    

The Board finds that the evidence is not consistent with 
speech that is intermittently illogical, obscure, or 
irrelevant.  VA outpatient treatment reports in 1998 and 1999 
consistently show that the veteran was coherent and 
communicative.  The March 1998 report indicates that the 
veteran builds rapport and seemed to listen well.  The May 
1999 VA examiner found that the veteran's verbal skills were 
quite good.  The October 2001 VA examiner found that the 
veteran's rate and flow of speech were slow.  However, this 
was not due to psychomotor retardation, but associated with 
his personal origins, being of a rural background.  The 
examiner found the veteran to be cognitively unimpaired.  
There was no memory loss, short-term or long-term, though he 
did admit to some problems in concentration.  The April 2000 
report from the veteran's private psychiatrist shows that the 
veteran talks in a coherent and logical manner.

While there is some evidence of anxiety and panic attacks, 
the evidence is not consistent with near-continuous panic.  
The October 2001 VA examiner found that the veteran did 
identify having panic attacks, but these incidents were 
almost solely restricted to at night and would disrupt his 
sleep.  The veteran was found to be unusually apprehensive 
when he is alone in the dark.  In essence, although the 
veteran does have panic attacks, they appear to be confined 
to specific time periods, and are not nearly continuous.

With respect to the remaining criteria, the Board finds that 
there is evidence of symptomatology consistent with the 70 
percent level; however, there is also evidence that 
attributes such symptomatology to non-service-connected 
factors.  With respect to a difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), the October 2001 VA examiner found that the veteran 
was unable to function industrially due to the effects of 
both medical and emotional causes.  

In a December 1999 statement, the veteran's private 
psychiatrist opined that the veteran was severely impaired in 
seeking employment in the competitive labor market.  
Similarly, with respect to an inability to establish and 
maintain effective relationships, the October 2001 VA 
examiner found that the veteran's socialization was 
diminished almost to nonexistence.  In December 1999, the 
veteran's private psychiatrist found that the veteran self-
isolates and tries to avoid people or social interaction.  He 
noted that psychosocial problems have resulted in marital 
breakdown and divorce, and opine that the veteran was 
severely impaired in terms of his social relationships.  

The Board notes again that there is evidence consistent with 
suicidal ideation during the entire period.  In the May 1999 
VA examination report, the veteran reported that he has 
thought about suicide chronically for many years; however, he 
also reported that he had not attempted suicide.  In April 
2000 his private psychiatrist noted that the veteran had some 
suicidal thoughts.  The October 2001 VA examiner noted that 
the vet had some occasional suicidal ideation, but very 
decisively stated he would never act upon it, stating, "I 
couldn't do anything like that to my two kids."   

Thus, while many of the criteria for a 70 percent rating are 
not met or approximated, with respect to medical assessments 
of the veteran's overall social and industrial impairment, 
and with respect to suicidal ideation, the veteran would 
appear to meet the criteria for a 70 percent rating.  
However, the Board notes that the veteran is not only 
diagnosed with PTSD, but has other psychiatric diagnoses 
which are not service connected.  Significantly, the veteran 
has been diagnosed with a personality disorder, which is not 
service connected.

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

A crucial finding in regard to apportionment of symptoms 
comes from the October 2001 VA examiner.  He found that, when 
all psychiatric factors were considered, the veteran would 
have a GAF score of 47, but when the effects of the service-
connected PTSD were considered alone, the veteran would have 
a hypothetical GAF score of 54, with the effects of PTSD 
moderately impacting his functioning.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Thus the undifferentiated score of 47 is 
consistent with the findings of severe social and industrial 
impairment noted above.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The GAF score of 54 
assigned in October 2001, and the score of 55 assigned in May 
1999 are consistent with both examiners' findings of a 
moderate impact from PTSD.  See Carpenter at 243 (veteran was 
rated at 50 percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).  

In April 2000, the veteran's private psychiatrist recommended 
a GAF score of 55 "at this time."  However, later in the same 
report, he assigned a GAF score of 50.  Notably, he did not 
attempt to apportion either score between PTSD and the 
personality disorder and major affective disorder, both of 
which were included among his diagnoses.  The Board finds 
this to be a significant oversight in light of the multiple 
diagnoses.  Simple logic, without resort to medical 
expertise, dictates that in order for a diagnosis to be 
rendered, some symptomatology consistent with the diagnosis 
must have been observed.  In December 1999, he stated that he 
would recommend that the veteran's disability rating be 
increased to 70 percent based on his post-traumatic stress 
disorder.  However, in that opinion, he did not mention the 
other diagnoses at all, and he did not discuss the 
apportionment of symptoms.  In light of the incongruous 
nature of this finding in comparison to his other 
contemporaneous findings, and those of the October 2001 VA 
examiner, and his failure to adequately explain these 
differences, the Board accords his conclusion little 
probative weight.  

In addition to the scores noted above, VA outpatient 
treatment reports in September 1999, November 1999, and July 
2000 show a GAF score of 55.  A score of 51 was assigned in 
February 2001.  As discussed above, these are all consistent 
with moderate impairment.

The Board notes that VA outpatient treatment reports 
beginning in July 2001 show a significant worsening in GAF 
scores compared with the preceding period.  While a GAF score 
of 51 was assigned in February 2001, the same examiner 
assigned a score of 44 in July 2001.  Scores in the range of 
43 to 44 were also assigned in September 2001, March 2002, 
May 2002, and November 2002.  While this indicates a 
worsening in symptomatology during this period, there is very 
little discussion of the veteran's symptoms reported in 
conjunction with these GAF scores, nor is there any 
discussion of what factors were considered in assigning the 
scores.  In this case, the Board believes that the GAF scores 
alone do not provide a basis to assign a higher rating during 
this period, as they do not demonstrate that the type and 
degree of symptoms, or their effects, that would justify a 
rating higher than 50 percent during this period.  

The Board also notes that a March 1998 VA outpatient 
treatment note contains a finding that the veteran's 
depression inventory score was consistent with "extremely 
severe" level of depression.  This has been considered in 
light of the criterion of depression affecting the ability to 
function independently, appropriately and effectively.  
However, this finding is not considered probative with 
respect to this appeal for two reasons.  First, the report 
precedes the period on appeal, albeit by only one month.  
Second, such a finding is not shown or otherwise indicated on 
any evaluation conducted during the appeal period.  The Board 
finds the May 1999 and October 2001 VA examination reports to 
be more thorough with respect to the full discussion of PTSD 
symptomatology, and finds that those examiners' assessments 
of moderate overall symptomatology are the most persuasive 
evidence with respect to the level of impairment due to PTSD 
during the appeal period.  

In sum, the evidence deemed most probative to the Board 
indicates that the social and occupational impairment from 
the veteran's PTSD during the period from April 30, 1998, to 
December 1, 2002, more nearly approximated the reduced 
reliability and productivity required for a 50 percent rating 
than the deficiencies in most areas required for a 70 percent 
rating.  

The Board notes in passing that it has also considered the 
criteria for a 100 percent level; however, the evidence is 
not consistent with gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

In conclusion, an increased rating of 50 percent is warranted 
from April 30, 1998, to July 19, 1999, is in order, but a 
rating in excess of 50 percent is not warranted for any 
portion of the period currently before the Board..  

Extra-schedular Consideration

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
PTSD, and that the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 50 percent evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

The Board having determined that the veteran's 	PTSD 
warrants an initial rating of 50 percent, but not higher, 
from April 30, 1998, to December 1, 2002, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


